Exhibit 10.1

 



EXECUTION VERSION





 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), with an effective date of October 23, 2014, is by and among the
Lenders party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as the agent for the Lenders (in such capacity, "Agent"), MDC
PARTNERS INC., a Canadian corporation ("Parent"), Maxxcom Inc., a Delaware
corporation ("Borrower"), and each of the Subsidiaries of Parent identified on
the signature pages hereof (together with Parent and Borrower, the "Loan
Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of March
20, 2013 (as amended, modified or supplemented from time to time, the "Credit
Agreement"); and

 

WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, subject to the terms and provisions hereof.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.           Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.           Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 5 below, the Credit
Agreement is hereby amended as follows:

 

(a)           Section 2.1(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(d)           Notwithstanding anything contained in the Loan Documents to the
contrary, Revolver Usage shall at no time exceed either (a) the maximum amount
of Indebtedness permitted to be outstanding under Section 3.8(b)(3) of the
Senior Unsecured Trust Indenture (or, after the consummation of any Permitted
Senior Unsecured Debt Refinancing, the corresponding section of the Permitted
Refinancing Senior Unsecured Trust Indenture) or (b) the maximum amount of
Indebtedness permitted to be secured under clauses (10) and (27) of the
definition of "Permitted Liens" set forth in the Senior Unsecured Trust
Indenture (or, after the consummation of any Permitted Senior Unsecured Debt
Refinancing, the corresponding clauses of the definition of "Permitted Liens"
set forth in the Permitted Refinancing Senior Unsecured Trust Indenture), in
each case as such provisions of the Senior Unsecured Trust Indenture or the
Permitted Refinancing Senior Unsecured Trust Indenture may be amended, modified,
waived or supplemented from time to time in accordance with the terms thereof.

 

 

 



(b)           Section 2.2(a) of the Credit Agreement is hereby amended by
deleting the reference to "4th year anniversary" contained therein and inserting
"5th year anniversary" in lieu thereof.

 

(c)           Section 2.10(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(b)           for the ratable account of those Lenders with Revolver
Commitments, on the first day of each month from and after the Closing Date up
to the first day of the month prior to the Payoff Date and on the Payoff Date,
an unused line fee in an amount equal to the Unused Line Fee Rate times the
result of (i) the Maximum Revolver Amount, less (ii) the average Daily Balance
of the Revolver Usage during the immediately preceding month (or portion
thereof).

 

(d)           Section 3.3 of the Credit Agreement is hereby amended by deleting
the reference to "March 20, 2018" contained therein and inserting "September 30,
2019" in lieu thereof.

 

(e)           Section 4.23 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

4.23 Anti-Corruption Laws and OFAC. To Borrower's knowledge, no Loan Party nor
any of its Subsidiaries is in violation of any Sanctions. To Borrower's
knowledge, no Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person
or a Sanctioned Entity, (b) has of its assets located in Sanctioned Entities, or
(c) derives its revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. To Borrower's knowledge, the proceeds of any
Advance will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity. To Borrower's knowledge, each Loan Party has implemented and maintains
in effect policies and procedures designed to ensure compliance by such Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and such Loan Party,
its Subsidiaries and their respective officers and employees and to the
knowledge of such Loan Party, its directors and agents, are in compliance with
Anti-Corruption Laws in all material respects.

 

(f)           Section 5.8 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

5.8 Compliance with Laws. (i) Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change and (ii) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

-2-

 



 

(g)           Section 6.9 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

6.9           Restricted Junior Payments.

 

Make any Restricted Junior Payment; provided, that (a) any Subsidiary of Parent
may declare and pay dividends to a Loan Party (other than Parent), (b) any
Subsidiary of Parent may pay dividends to Parent (i) in amounts necessary to pay
customary expenses of the Parent in the ordinary course of its business as a
public holding company (including salaries and related reasonable and customary
expenses incurred by employees of the Parent) and (ii) in amounts necessary to
pay taxes when due and owing by Parent, (c) any Subsidiary of Parent or the
applicable parent company of such Subsidiary may make Restricted Junior Payments
to such Subsidiary's shareholders and employees and management personnel of such
Subsidiary's shareholders pursuant to the terms of the shareholder agreements or
similar agreements between such Subsidiary or the applicable parent company of
such Subsidiary and such shareholders, including without limitation payments in
respect of and pursuant to the Put Obligations, (d) so long as (i) no Default or
Event of Default exists or would otherwise arise as a result thereof, (ii)
Excess Availability, after giving effect thereto, exceeds the Applicable Excess
Availability Amount and (iii) Availability, after giving effect thereto, exceeds
the Applicable Availability Amount, Parent and any Subsidiary of Parent may
repurchase from its employees Stock of Parent or such Subsidiary up to an
aggregate amount, for all such repurchases by Parent and all Subsidiaries of
Parent permitted pursuant to this clause (d), not to exceed $10,000,000 in any
fiscal year; provided, that if the amount of repurchases permitted to be made in
any fiscal year as set forth in the preceding clause (d) is greater than the
actual amount of repurchases actually made pursuant to the preceding clause (d)
in such fiscal year (the amount by which such permitted repurchases for such
fiscal year exceeds the actual amount of repurchase made during such fiscal
year, the "Excess Repurchase Amount"), then such Excess Repurchase Amount may be
carried forward to the next succeeding fiscal year, (e) any Loan Party may make
payments in respect of Earn-outs, (f) so long as (i) no Default or Event of
Default exists or would otherwise arise as a result thereof, (ii) Excess
Availability, after giving effect thereto, exceeds the Applicable Excess
Availability Amount and (iii) Availability, after giving effect thereto, exceeds
the Applicable Availability Amount, Parent may declare or pay dividends on
account of Stock of Parent in an amount per fiscal year up to the product of (x)
the Annual Dividend Amount and (y) the number of outstanding shares of such
Stock (including unvested restricted shares and/or shares included in restricted
stock units granted pursuant to the Parent's 2011 Stock Incentive Plan or any
successor plan, but excluding any shares issued in a stock split or similar
transaction), and (g) so long as (i) no Default or Event of Default exists or
would otherwise arise as a result thereof, (ii) Excess Availability, after
giving effect thereto, exceeds the Applicable Excess Availability Amount and
(iii) Availability, after giving effect thereto, exceeds the Applicable
Availability Amount (such conditions, collectively, the "Restricted Junior
Payment Basket Conditions"), Parent and its Subsidiaries may make Restricted
Junior Payments in any fiscal year, not otherwise permitted pursuant to clauses
(a) through (f) above, up to an aggregate amount not to exceed an amount equal
to (1) 85% of Excess Cash Flow for the period commencing January 1, 2012 and
ending on the last day of the then most recently ended fiscal quarter less (2)
the sum of (x) the aggregate amount of Restricted Junior Payments made pursuant
to this clause (g) and clause (f) of this Section 6.9 during the period
commencing on January 1, 2013 and ending on such date and (y) the aggregate
amount of Investments made pursuant to clause (t) of the definition of
"Permitted Investments" during the period commencing January 1, 2013 and ending
on such date.

 



-3-

 

 

(h)           Clause (ii) of Section 6.11(b) of the Credit Agreement is hereby
amended by deleting the reference to "$15,000,000" contained therein and
inserting "$30,000,000" in lieu thereof.

 

(i)           Section 6.13 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

6.13 Use of Proceeds. Use the proceeds of the Advances (i) for any purpose other
than (a) on the Closing Date, to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes and
(ii) (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Entity, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

(j)           Schedule 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions in the proper alphabetical order:

 

"Annual Dividend Amount" means, as of any date of determination, an amount equal
(a) during the fiscal year ending December 31, 2014, $0.76 (or such greater
amount as agreed to by Agent in its sole discretion), (b) during the fiscal year
ending December 31, 2015, $0.84 (or such greater amount as agreed to by Agent in
its sole discretion), (c) during the fiscal year ending December 31, 2016, $0.92
(or such greater amount as agreed to by Agent in its sole discretion), (d)
during the fiscal year ending December 31, 2017, $1.01 (or such greater amount
as agreed to by Agent in its sole discretion), (e) during the fiscal year ending
December 31, 2018, $1.11 (or such greater amount as agreed to by Agent in its
sole discretion) and (f) during the fiscal year ending December 31, 2019, $1.22
(or such greater amount as agreed to by Agent in its sole discretion).

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

 



-4-

 

 

"Unused Line Fee Rate" means, as of any date of determination, a rate per annum
equal to (a) if the average Daily Balance of the Revolver Usage during the
immediately preceding month (or portion thereof) was greater than $100,000,000,
0.25% and (b) if the average Daily Balance of the Revolver Usage during the
immediately preceding month (or portion thereof) was less than or equal to
$100,000,000, 0.375%.

 

(k)           The definition of "Base Rate" set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated as follows:

 

"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis and subject to the interest rate
floors set forth in the definition thereof), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

 

(l)           The definition of "Base Rate Margin" set forth in Schedule 1.1 of
the Credit Agreement is hereby amended by deleting the reference to "1.25
percentage points" contained therein and inserting "1.00 percentage points" in
lieu thereof.

 

(m)           The definition of "Borrowing Base" set forth in Schedule 1.1 of
the Credit Agreement is hereby amended by deleting the reference to "10%"
contained in the proviso therein and inserting "15%" in lieu thereof.

 

(n)           The definition of "Federal Funds Rate" set forth in Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero.

 

(o)           The definition of "Immaterial Subsidiary" set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

"Immaterial Subsidiary" means, at any time, any Subsidiary of Parent the annual
EBITDA of which is less than 4% of Parent's EBITDA as of such time, provided
that the aggregate annual EBITDA of all Subsidiaries of Parent that would
otherwise constitute Immaterial Subsidiaries shall not exceed 10% of Parent's
EBITDA as of such time.

 



-5-

 

 

(p)           The definition of "LIBOR Rate Margin" set forth in Schedule 1.1 of
the Credit Agreement is hereby amended by deleting the reference to "2.00
percentage points" contained therein and inserting "1.75 percentage points" in
lieu thereof.

 

(q)           The definition of "Maximum Revolver Amount" set forth in Schedule
1.1 of the Credit Agreement is hereby amended by deleting the reference to
"$225,000,000" contained therein and inserting "$325,000,000" in lieu thereof.

 

(r)           Clause (o) of the definition of "Permitted Dispositions" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

(o)           so long as (i) no Event of Default has occurred and is continuing
or would result therefrom and (ii) on a pro forma basis after giving effect to
the applicable disposition, Parent and its Subsidiaries are in compliance with
the financial covenants set forth in Section 7 as of the end of the fiscal
quarter most recently ended as to which financial statements were required to be
delivered pursuant to this Agreement, dispositions of Investments made solely
pursuant to clause (s) of the definition of Permitted Investments, and

 

(s)           The definition of "Permitted Dispositions" set forth in Schedule
1.1 of the Credit Agreement is hereby amended by adding a new clause (p) as
follows:

 

(p)           dispositions of assets (other than Stock of Loan Parties and Stock
held by Loan Parties) not otherwise permitted in clauses (a) through (o) above
so long as no Event of Default exists and made at fair market value and the
aggregate fair market value of (i) all assets disposed of in any fiscal year
pursuant to his clause (p) (including the proposed disposition) would not exceed
the Dollar Equivalent $10,000,000 and (ii) all assets disposed of in all such
dispositions pursuant to this clause (p) since the Closing Date (including the
proposed disposition) would not exceed the Dollar Equivalent of $25,000,000.

 

(t)           Clause (t) of the definition of "Permitted Investments" set forth
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

(t)           so long as the Restricted Junior Payment Basket Conditions are
satisfied, any Investments made during any fiscal year up to an aggregate amount
not to exceed an amount equal to (I) 85% of Excess Cash Flow for the period
commencing January 1, 2012 and ending on the last day of the then most recently
ended fiscal quarter less (II) the sum of the aggregate amount of Restricted
Junior Payments made pursuant to clauses (f) or (g) of Section 6.9 and
Investments made pursuant to this clause (t) during the period commencing
January 1, 2013 and ending on such date.

 

(u)           Schedule C-1 of the Credit Agreement is hereby replaced with
Schedule C-1 attached hereto.

 



-6-

 

 

3.           Ratification; Other Acknowledgments. This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the other Loan Documents as appropriate to
express the agreements contained herein. The Credit Agreement (other than as
amended by this Amendment) and the other Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms. Each Loan
Party hereby ratifies, affirms, acknowledges and agrees that the Credit
Agreement and the other Loan Documents represent the valid, enforceable and
collectible obligations of such Loan Party, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan Document. Each
Loan Party hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by the Loan Parties in all respects.

 

4.           Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:

 

(a)           Agent shall have received a fully executed copy of this Amendment;

 

(b)           Agent shall have received that certain Supplemental Fee Letter, in
form and substance satisfactory to Agent, duly authorized, executed and
delivered by the parties thereto (the "Supplemental Fee Letter");

 

(c)           Agent shall have received resolutions of each Loan Party's Board
of Directors authorizing such Loan Party's execution, delivery, and performance
of this Amendment;

 

(d)           Agent shall have received a certificate of status with respect to
each US Loan Party and each Canadian Loan Party, dated within 10 days of the
date hereof, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

 

(e)           Agent shall have received an opinion of Loan Parties' primary
counsel in form and substance satisfactory to Agent;

 

(f)           Borrower shall have paid all reasonable and documented costs and
expenses (including reasonable attorneys fees) incurred by Agent and all fees
(including the Commitment Fee and Extension Fee (each as defined below) and
those fees set forth in the Supplemental Fee Letter) due and owing; and

 

(g)           No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

5.           Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:

 

(a)           All representations and warranties contained in the Credit
Agreement (as amended by this Amendment) and the other Loan Documents are true
and correct on and as of the date of this Amendment, in each case as if then
made, other than representations and warranties that expressly relate solely to
an earlier date (in which case such representations and warranties were true and
correct on and as of such earlier date);

 



-7-

 

 

(b)           No Default or Event of Default has occurred and is continuing;

 

(c)           The execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party; and

 

(d)           This Amendment has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

 

6.           Commitment Fee and Extension Fee. As consideration for the
agreements of the Agent and the Lenders set forth herein, Borrower agree to pay
(i) to Agent, for allocation among the applicable Lenders, a commitment fee in
an amount equal to (x) 0.50% times (y) the increase of their Revolver
Commitments pursuant to this Amendment (the "Commitment Fee") and (ii) to Agent,
for allocation among the applicable Lenders, an extension fee in an amount equal
to (x) 0.25% times (y) the their Revolver Commitments (as in effect immediately
prior to giving effect to this Amendment) (the "Extension Fee"). Each of the
Commitment Fee and the Extension Fee shall be fully earned and payable on the
date hereof, and non-refundable when paid.

 

7.           Miscellaneous.

 

(a)           Expenses. Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

(b)           Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.

 

(c)           Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Receipt by telecopy or electronic mail of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 

(d)           References. Any references in the Credit Agreement to "this
Agreement", and any references to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 



-8-

 

 

(e)           Loan Document. This Amendment shall constitute a "Loan Document"
as defined in the Credit Agreement.

 

(f)           No Waiver of Rights. Except as expressly set forth herein, the
terms and provisions set forth in this Amendment shall not be deemed to be a
consent to the modification or waiver of any other term or condition of the
Credit Agreement, and shall not be deemed to waive or modify any rights of Agent
or the Lenders.

 

8.           Release.

 

(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

(b)           Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)           Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[Signature Page Follows]

 

-9-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 



 

MDC PARTNERS INC., a federal company
organized under the laws of Canada


By:________________________________________

Name:_____________________________________



Title: Authorized Signatory

 

 

By:________________________________________

Name:_____________________________________



Title: Authorized Signatory



 

 

 

MAXXCOM INC.,
a Delaware corporation


By:________________________________________

Name:_____________________________________



Title: Authorized Signatory

By:________________________________________

Name:_____________________________________



Title: Authorized Signatory



 

 

 



Signature Pages to Fourth Amendment to Amended and Restated Credit Agreement



 

 



 



  6 DEGREES INTEGRATED COMMUNICATIONS CORP       72ANDSUNNY PARTNERS, LLC      
ACCENT MARKETING SERVICES, L.L.C.       ACCUMARK PARTNERS INC. (formerly known
as 6 Degrees Integrated Communications Inc.)       ALLISON & PARTNERS LLC      
ANOMALY PARTNERS LLC       ANOMALY INC.       ATTENTION PARTNERS LLC       BOOM
MARKETING INC.       BRUCE MAU DESIGN INC.       BRUCE MAU DESIGN (USA) LLC    
  BRUCE MAU HOLDINGS LTD.       BRYAN MILLS IRADESSO CORP.       CAPITAL C
PARTNERS GP INC.       CAPITAL C PARTNERS LP   By: Capital C Partners GP Inc.  
       Its general partner       COLLE & MCVOY LLC       CONCENTRIC PARTNERS LLC
      CRISPIN PORTER & BOGUSKY EUROPE AB       CRISPIN PORTER & BOGUSKY LLC    
  DONER PARTNERS LLC       DOTGLU LLC       HELLO DESIGN, LLC       HL GROUP
PARTNERS LLC    

 



Signature Pages to Fourth Amendment to Amended and Restated Credit Agreement





 

 

 

 

  HPR PARTNERS, LLC       INTEGRATED MEDIA SOLUTIONS PARTNERS LLC       KBP
HOLDINGS LLC       KBS+P ATLANTA LLC (formerly known as Fletcher Martin LLC)    
  KBS+P CANADA LP KBS+P CANADA SEC   By: MDC Canada GP Inc.          Its general
partner       KENNA COMMUNICATIONS GP INC.       KENNA COMMUNICATIONS LP   By:
Kenna Communications GP Inc.          Its general partner       KINGSDALE
PARTNERS LP   By: MDC Kingsdale GP Inc.          Its general partner      
KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC)       KIRSHENBAUM BOND & PARTNERS WEST LLC       KWITTKEN PR LLC  
    LAIRD + PARTNERS NEW YORK LLC       LBN PARTNERS LLC       LEGEND PR
PARTNERS LLC       LUNTZ GLOBAL PARTNERS LLC       MAXXCOM GLOBAL MEDIA LLC    
  MAXXCOM (USA) FINANCE COMPANY       MAXXCOM (USA) HOLDINGS INC.       MDC
ACQUISITION INC.       MDC CANADA GP INC.    

 

 

Signature Pages to Fourth Amendment to Amended and Restated Credit Agreement



 

 

 

 

  MDC CORPORATE (US) INC.       MDC INNOVATION PARTNERS LLC (d/b/a Spies &
Assassins)       MDC KINGSDALE GP, INC.       MDC TRAVEL, INC.       MONO
ADVERTISING, LLC       NEW TEAM LLC       NORTHSTAR MANAGEMENT HOLDCO INC.      
NORTHSTAR RESEARCH GP LLC       NORTHSTAR RESEARCH HOLDINGS CANADA INC.      
NORTHSTAR RESEARCH HOLDINGS USA LP       NORTHSTAR RESEARCH PARTNERS INC.      
NORTHSTAR RESEARCH PARTNERS (USA) LLC       OUTERACTIVE, LLC       PULSE
MARKETING, LLC       REDSCOUT LLC       RELEVENT PARTNERS LLC       RJ PALMER
PARTNERS LLC       SKINNY NYC LLC       SLOANE & COMPANY LLC       SOURCE
MARKETING LLC       STUDIO PICA INC.       TARGETCAST LLC       TARGETCOM LLC  
    TC ACQUISITION INC.    

 



 

 

 

  THE ARSENAL LLC (formerly known as Team Holdings LLC)       TRACK 21 LLC      
TRADE X PARTNERS LLC       TRAPEZE MEDIA LIMITED       UNION ADVERTISING CANADA
LP   By: MDC Canada GP Inc.          Its general partner       VARICK MEDIA
MANAGEMENT LLC       VERITAS COMMUNICATIONS INC.       VITRO PARTNERS LLC      
VITROROBERTSON LLC       X CONNECTIONS INC.       YAMAMOTO MOSS MACKENZIE, INC.
      ZYMAN GROUP, LLC

 

 

By:________________________________________

Name:_____________________________________



Title: Authorized Signatory

 

 

By:________________________________________

Name:_____________________________________



Title: Authorized Signatory

 

 

 

 



Signature Pages to Fourth Amendment to Amended and Restated Credit Agreement



 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
as Agent and as a Lender


By:____________________________________



Name:__________________________________



Title:___________________________________



 

 

 

JPMorgan Chase Bank, N.A., as a Lender


By:____________________________________



Name:__________________________________



Title:___________________________________



 

 

 

Bank of Montreal, as a Lender


By:____________________________________



Name:__________________________________



Title:___________________________________



 

 

 

Goldman Sachs Lending Partners LLC, as a Lender


By:____________________________________



Name:__________________________________



Title:___________________________________

 

 

Signature Pages to Fourth Amendment to Amended and Restated Credit Agreement

 

 

 

 

NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned  subsidiary of New York
Community Bank, as a Lender


By:____________________________________



Name:__________________________________



Title:___________________________________

 

 

 

 

Signature Pages to Fourth Amendment to Amended and Restated Credit Agreement

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender


By:_______________________________________
Name:____________________________________
Title:_____________________________________



 

 

 

Signature Pages to Fourth Amendment to Amended and Restated Credit Agreement

 

 

 

  ROYAL BANK OF CANADA, as a Lender


By:_______________________________________
Name:____________________________________
Title:_____________________________________

 

 

 

 

 

Signature Pages to Fourth Amendment to Amended and Restated Credit Agreement

 

 

 

Schedule C-1

Commitments

 

 

Lender Revolver Commitment Total Commitment Wells Fargo Capital Finance, LLC,
formerly known as Wells Fargo Foothill, LLC $125,000,000 $125,000,000 JPMorgan
Chase Bank, N.A. $60,000,000 $60,000,000 Bank of Montreal $25,000,000
$25,000,000 Goldman Sachs Lending Partners LLC $15,000,000 $15,000,000 NY
Specialty Finance Company, LLC $35,000,000 $35,000,000 Citizens Bank, National
Association $40,000,000 $40,000,000 Royal Bank of Canada $25,000,000 $25,000,000
All Lenders $325,000,000 $325,000,000

 

 



 

